                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

TEXAS LIFE INSURANCE COMPANY,        )
                                     )
     Plaintiff,                      )        Civil Case No.
                                     )        5:18-cv-640-JMH
                                     )
V.                                   )
                                     )
BARBARA JEAN ROBINSON,               )        MEMORANDUM OPINION
et al.,                              )            AND ORDER
                                     )
     Defendants.                     )

                          **   **   **   **    **

     This matter comes before the Court on Defendant Barbara Jean

Robinson’s Motion for Judgment on the Pleadings [DE 19], Plaintiff

Texas Life Insurance Company’s (“Texas Life”) Motion for Default

Judgment [DE 20], and Texas Life’s Motion to Deposit Funds into

the Court’s Registry and for Dismissal [DE 21]. Having considered

the matter fully, and being otherwise sufficiently advised, the

undersigned will grant Defendant Robinson’s Motion for Judgment on

the Pleadings [DE 19], Texas Life’s Motion for Default Judgment

[DE 20], and Texas Life’s Motion to Deposit Funds into the Court’s

Registry and for Dismissal [DE 21].

                   FACTUAL AND PROCEDURAL BACKGROUND

     In February 2001, Texas Life issued Delmar Keen Robinson

(“Decedent”) a life insurance policy, policy number 000953186

(“the Policy”), with a death benefit in the amount of $75,000.00.

[DE 1, at 3]. In the Policy application, Decedent initially
designated his son, Jeffery Dale Robinson, as the sole primary

Policy beneficiary. Id. However, on April 12, 2003, Decedent

submitted a change of beneficiary request designating Defendant

Robinson, his then wife, as the sole primary Policy beneficiary.

Id.    Texas   Life   did    not   receive    any   further     beneficiary

designations. Id. On June 7, 2016, Decedent and Defendant Robinson

divorced. Id. On August 6, 2018, Decedent passed away. Id.

       On August 8, 2016, Defendant Cherri Crockett, Decedent’s

niece, called Texas Life to inform it of Decedent’s death and claim

the Policy proceeds on behalf of Decedent’s Estate. Id. That same

day, Defendant Crockett faxed a Decree of Dissolution showing

Decedent and Defendant Robinson had, indeed, divorced on June 7,

2016. Id. However, the Decree of Dissolution did not contain a

property   settlement   section     indicating   how   the   divorce   would

affect the Policy. Id. Additionally, on August 28, 2018, Texas

Life   received   a   copy   of    Decedent   and   Defendant   Robinson’s

Separation Agreement, which also made no reference to the Policy.

Id. at 4. On August 31, 2018, Defendant Robinson’s daughter, Janice

James, and Elsa Conner, Defendant Robinson’s attorneys-in-fact,

submitted a Claimants Statement to Texas Life asserting Defendant

Robinson is entitled to the Policy proceeds. Id.

       On September 11, 2018, Defendant Crockett contacted Texas

Life to advise that she contested any potential payment of the

Policy proceeds to Defendant Robinson and requested that the Policy

                                      2
proceeds be paid to Decedent’s Estate because the language found

in either the Decree of Dissolution or the Separation Agreement

allegedly   disqualifies   Defendant   Robinson   from   receiving   the

Policy proceeds. Id. After Texas Life asked Defendant Crockett to

submit her claim in writing multiple times, and Defendant Crockett

failed to do so, on November 8, 2018, Texas Life sent written

letters to both Defendants Crockett and Robinson advising them of

the status and nature of their competing claims to the Policy

proceed and giving them until November 16, 2018 to attempt to

settle their competing claims without Texas Life resorting to an

interpleader action. Id. at 4-5. On November 14, 2018, Janice

James, acting on Defendant Robinson’s behalf, faxed Texas Life a

letter declining any and all offers to release her claim to the

Policy proceeds and advising that she was prepared to go to Court

on behalf of Defendant Robinson. Id. at 5.

     In addition to Defendants Crockett and Robinson’s competing

claims, on August 13, 2018, Texas Life received an Assignment and

Release in which Jeffery Dale Robinson assigned to Blackburn &

Ward Funeral Home, Inc. (“Blackburn & Ward”) the right to claim

$7,988.00 from the Policy proceeds to pay for Decedent’s funeral

expenses. Id. While the Assignment and Release refers to Jeffery

Dale Robinson as the “beneficiary” of the Policy, Texas Life

asserts he was not the designated beneficiary of the Policy at the

time of Decedent’s death. Id.

                                  3
      Pursuant to Federal Rule of Civil Procedure 22, on December

5,   2018,   Texas   Life   brought   the   present   action   seeking   to

interplead the life insurance proceeds of the Policy to determine

who is lawfully entitled to the Policy funds. Id. at 1. The

Complaint [DE 1] alleges Defendants Barbara Jean Robinson, Cherri

Crockett, as Executor of the Estate of Delmar Keen Robinson, and

Blackburn & Ward either have asserted or may assert competing

claims to the Policy funds. Id. at 1-2. Pursuant to Federal Rule

of Civil Procedure 55(a), the Clerk of Court entered default

against Defendants Blackburn & Ward and Crockett because they

failed to answer or otherwise respond to Texas Life’s Complaint

[DE 1]. [DE 15; DE 18].

      On March 29, 2019, Defendant Robinson filed the present Motion

for Judgment on the Pleadings [DE 19] requesting the Court find

that due to Defendants Blackburn & Ward and Crockett’s failure to

defend, Defendant Robinson is entitled to the Policy proceeds. On

April 1, 2019, Texas Life moved for a default judgment against

Defendants Blackburn & Ward and Crockett requesting “entry of an

order granting default judgment against defendants Blackburn Ward

and Ms. Crockett, declaring that they are not entitled to any of

the Policy benefits.” [DE 20, at 3]. Also on April 1, 2019, Texas

Life filed the present Motion to Deposit Funds into the Court’s

Registry and for Dismissal [DE 21] requesting Texas Life be granted

“permission to deposit into the registry of this Court the death

                                      4
benefit of $75,000.00, plus any applicable interest, payable by

reason of the death of Delmar Keen Robinson . . . under the terms

of [the Policy].” [DE 21, at 1]. Defendant Robinson does not oppose

Texas Life’s Motion for Default Judgment [DE 20] or Texas Life’s

Motion to Deposit [DE 21]. [DE 20, at 3; DE 21, at 4]. Furthermore,

Texas Life’s Motion to Deposit [DE 21] requests that upon deposit

of the Policy proceeds, Texas Life be dismissed from this action

with prejudice, “be discharged from further liability with respect

to the Policy or the Policy proceeds[,]” and “that all Defendants

be permanently enjoined from pursuing any further legal action or

proceedings against Texas Life with respect to the Policy or the

Policy proceeds.” Id.

     Texas Life is incorporated in Texas, and its principal place

business is in Waco, Texas, Defendant Blackburn & Ward is a

Kentucky   corporation   with   a   principal   place   of   business   in

Versailles, Kentucky. [DE 19, at 5]. Both Defendants Robinson and

Crockett reside in and are citizens of Kentucky. Id. The Policy is

governed by North Dakota law. Id. (citing [DE 1-1, at 19]).

                         STANDARD OF REVIEW

     Federal Rule of Civil Procedure 12(b)(6) provides that a

complaint may be attacked for failure “to state a claim upon which

relief can be granted.” To survive a Rule 12(b)(6) motion to

dismiss, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

                                    5
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U. S. 544, 570 (2007)). “A motion

to dismiss is properly granted if it is beyond doubt that no set

of facts would entitle the petitioner to relief on his claims.”

Computer Leasco, Inc. v. NTP, Inc., 194 F. App’x 328, 333 (6th

Cir. 2006). When considering a Rule 12(b)(6) motion to dismiss,

the court will presume that all the factual allegations in the

complaint are true and draw all reasonable inferences in favor of

the nonmoving party. Total Benefits Planning Agency v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing

Great Lakes Steel v. Deggendorf, 716 F.2d 1101, 1105 (6th Cir.

1983)). “The court need not, however, accept unwarranted factual

inferences.” Total Benefits Planning Agency, 552 F.3d at 434

(citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th

Cir. 1987)).

     “The standard of review for a judgment on the pleadings

[pursuant to Federal Rule of Civil Procedure 12(c)] is the same as

that for a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6).” Roger Miller Music, Inc. v. Sony/ATV Publishing, LLC,

477 F.3d 383, 389 (6th Cir. 2007).

                           DISCUSSION

     “Pursuant to Federal Rule of Civil Procedure 22, ‘[p]ersons

having claims against the plaintiff may be joined as defendants

and required to interplead when their claims are such that the

                                6
plaintiff is or may be exposed to double or multiple liability.’”

U.S. v. High Tech. Prods., Inc., 497 F.3d 637, 641 (6th Cir. 2007)

(quoting Fed. R. Civ. P. 22(1)). “Interpleader is an equitable

proceeding that ‘affords a party who fears being exposed to the

vexation of defending multiple claims to a limited fund or property

that is under his control a procedure to settle the controversy

and satisfy his obligation in a single proceeding.’” High Tech.

Prods., Inc., 497 F.3d at 641 (quoting 7 Charles Alan Wright,

Arthur R. Miller, & Mary Kay Kane, Federal Practice and Procedure

§ 1704 (3d ed. 2001); Tittle v. Enron Corp., 463 F.3d 410, 423

(5th Cir. 2006)). An interpleader action involves two stages.

     “During the first stage, the court determines whether the

stakeholder has properly invoked interpleader, including whether

the court has jurisdiction over the suit, whether the stakeholder

is actually threatened with double or multiple liability, and

whether any equitable concerns prevent the use of interpleader.”

High Tech. Prods., Inc., 497 F.3d at 641 (citing 7 Wright, Miller,

& Kane, supra, at § 1714).

     In Texas Life’s Motion to Deposit Funds into the Court’s

Registry   and   for   Dismissal   [DE   21],   it   argues   the   first

interpleader stage requirements are met due to the following:

     (1) this Court has jurisdiction of this action pursuant
     to 28 U.S.C. § 1332; (2) there is a single fund at issue
     (i.e., the Policy proceeds); (3) Defendants are adverse
     claimants to the Policy proceeds; (4) Texas Life is
     exposed to the threat of multiple liability based on the

                                   7
     competing claims; and (5) there are no equitable
     concerns that prevent the use of interpleader (Texas
     Life is acting, and has acted, in good faith and it
     initiated this action once it determined that the
     competing claims would not be amicably resolved
     otherwise).

[DE 21, at 5]. As previously mentioned, Defendant Robinson, the

only Defendant who has made an appearance in this case, does not

oppose Texas Life’s Motion to Deposit [DE 21], including Texas

Life’s   explanation   for   why   it   meets   the   requirements   for

interpleader. The Court agrees with Texas Life and finds Texas

Life has properly invoked interpleader.

     Once the Court determines interpleader is available, “'it may

issue an order discharging the stakeholder, if the stakeholder is

disinterested, enjoining the parties from prosecuting any other

proceeding related to the same subject matter, and directing the

claimants to interplead . . . .’” High Tech. Prods., Inc., 497

F.3d at 641 (citing 7 Wright, Miller, & Kane, supra, at § 1714).

“[I]n a typical interpleader action, a disinterested stakeholder

would deposit with the court the fund or property at issue and be

discharged from further liability during the first stage of the

action, before the court determined the relative possessory and

ownership rights of the parties and distributed the fund or

property.” High Tech. Prods., Inc., 497 F.3d at 642 n. 2 (citing

28 U.S.C. § 1335 (“requiring, as a basis for invoking statutory

interpleader, that the stakeholder deposit with the court the fund


                                   8
or property at issue or post a bond ‘in such amount and with such

surety as the court or judge may deem proper’”)). “[I]n a statutory

interpleader     action,   the   district   court   ‘may   discharge   the

plaintiff from further liability[.]’” High Tech. Prods., Inc., 497

F.3d at 642 (quoting 28 U.S.C. § 2361). Pursuant to 28 U.S.C. §

2361:

        In any civil action of interpleader or in the nature of
        interpleader under section 1335 of this title, a
        district court may issue its process for all claimants
        and enter its order restraining them from instituting or
        prosecuting any proceeding in any State or United States
        court affecting the property, instrument or obligation
        involved in the interpleader action until further order
        of the court . . . . Such district court shall hear and
        determine the case, and may discharge the plaintiff from
        further liability, make the injunction permanent, and
        make all appropriate orders to enforce its judgment.

28 U.S.C. § 2361. Accordingly, the Court will grant Texas Life’s

Motion to Deposit Funds into the Court’s Registry and for Dismissal

[DE 21].

        “During the second stage, the court determines the respective

rights of the claimants to the fund or property at stake via normal

litigation processes, including pleading, discovery, motions, and

trial.” High Tech. Prods., Inc., 497 F.3d at 641 (citing 7 Wright,

Miller, & Kane, supra, at § 1714).

        In Defendant Robinson’s Motion for Judgment on the Pleadings

[DE 19], she correctly asserts, “The Supreme Courts of both

Kentucky and North Dakota have held that divorce does not affect

a former spouse’s status as an insurance policy beneficiary.” [DE

                                     9
19, at 5 (citing Hughes v. Scholl, 900 S.W.2d 606, 608 (Ky. 1995)

(“[T]he rights of an insurance policy beneficiary, including the

right to receive the policy’s proceeds upon the insured’s death,

are not affected by the mere fact of a divorce between the

beneficiary and the insured.”); Nunn v. Equitable Life Assur. Soc.

of U.S., 272 N.W.2d 780, 782-83 (N.D. 1978) (“[T]he rights of a

beneficiary are not affected by a divorce between the beneficiary

and the insured.”))]. Therefore, regardless of whether Kentucky or

North    Dakota   law   applies,   Decedent    and   Defendant   Robinson’s

divorce    did    not   affect   Defendant    Robinson’s   entitlement   to

Decedent’s Policy proceeds.

        Additionally, Defendant Robinson correctly asserts, “A party

in default is prohibited from making any further defense in the

case regarding the party’s liability.” [DE 19, at 6 (citing In re

Chong, 13 B.R. 465, 468 (Bankr. D. Haw. 1980); 46 Am. Jur. 2d

Judgments § 223 (2019); Hartwell v. Mahan, 571 S.E.2d 252, 253-54

(N.C. Ct. App. 2002) (“The effect of an entry of default is that

the defendant against whom entry of default is made is deemed to

have admitted the allegations in plaintiff's complaint, and is

prohibited from defending on the merits of the case.”))]. Moreover,

due to the Clerk of Court’s entries of default against Defendants

Blackburn & Ward and Crockett, Texas Life moves for a default

judgment against both Defendants Blackburn & Ward and Crockett

declaring they are not entitled to any Policy benefits. [DE 20, at

                                     10
3]. The Court agrees with both Defendant Robinson and Texas Life.

Since Defendants Blackburn & Ward and Crockett are prohibited from

defending the merits of this case, presently, there are no valid

claims that could expose Texas Life to double or multiple liability

under Federal Rule of Civil Procedure 22(1). For the foregoing

reasons, the Court will grant both Defendant Robinson’s Motion for

Judgment on the Pleadings [DE 19] and Texas Life’s Motion for

Default Judgment [DE 20].

        Regarding Texas Life’s request for injunctive relief, since

both of Texas Life’s Motions [DE 20; DE 21] are unopposed, and

upon depositing the Policy proceeds into the Court’s registry,

Texas     Life   will   have   performed   all   duties   and   obligations

pertaining to the death benefits, the Court will permanently enjoin

Defendants from instituting or pursuing any state or federal court

action for the recovery of the death benefits under the Policy or

relating in any way to Texas Life’s actions with respect to the

handling of these claims.

                                 CONCLUSION

        Therefore, having considered the matter fully, and being

otherwise sufficiently advised,

        IT IS ORDERED as follows:

        (1) Defendant Robinson’s Motion for Judgment on the Pleadings

[DE 19] is GRANTED;



                                     11
     (2) Texas Life’s Motion for Default Judgment [DE 20] is

GRANTED;

     (3) Texas Life’s Motion to Deposit Funds into the Court’s

Registry and for Dismissal [DE 21] is GRANTED;

     (4) DEFAULT JUDGMENT is issued against Defendants Blackburn

& Ward and Crockett;

     (5) Defendant Robinson is ENTITLED to the Policy proceeds of

Decedent Delmar Keen Robinson;

     (6) Defendants Blackburn & Ward and Crockett are NOT ENTITLED

to the Policy proceeds of Decedent Delmar Keen Robinson;

     (7) On or before June 27, 2019, Texas Life shall DEPOSIT the

Policy proceeds of $75,000.00, plus any applicable interest, into

the registry of the Court, and the Clerk of Court shall ACCEPT the

Policy proceeds, including any applicable interest;

     (8)   Upon   receiving   the   Policy   proceeds,   including   any

applicable interest, the Clerk of Court shall ISSUE a check in the

amount of $75,000.00, plus any applicable interest, and DELIVER

the check to Defendant Robinson’s counsel, Jonathan L. Gay, in

whatever manner the Clerk of Court deems most efficient;

     (9) Texas Life is DISMISSED WITH PREJUDICE from the above-

styled action and is RELEASED and DISCHARGED from any further

liability with respect to the Policy, payment of the Policy’s death

benefits, or the deposited Policy’s death benefits;



                                    12
     (10)    Defendants    and     their    respective    agents,   attorneys,

representatives,      heirs,     executors,    assigns,    and    all   persons

claiming    through   or   under    them,    are   PERMANTLY     ENJOINED   from

instituting or pursuing any further state or federal court action

for the recovery of the death benefits under the Policy or relating

in any way to Texas Life’s actions with respect to the handling of

these claims;

     (11) This is a FINAL AND APPEALABLE ORDER; and

     (12) A separate judgment will this date be entered.

     This the 28th day of May, 2019.




                                       13
